We concur with counsel for the defendant that the judge had no power at Spring Term, 1876, to amend the record of Spring Term, 1875, as of that term, by entering a judgment which, at that term, he had no power to render. He might at May Term, 1875, have given judgment against the defendant for costs, upon which a fi. fa. might have afterwards issued. But he could not then, in addition *Page 159 
to the judgment that the defendant be capitally executed, have    (206) given judgment that he pay the costs and be imprisoned until they were paid, or until his discharge as an insolvent. Such a judgment would be inconsistent with itself.
So much of the judgment below as directs that the defendant be imprisoned until the costs are paid is
PER CURIAM.                                                    Reversed.